Filed 5/27/15 P. v. Williams CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B259397
                                                                           (Super. Ct. No. TA128215)
    Plaintiff and Respondent,                                                (Los Angeles County)
v.
REGINALD WILLIAMS,
    Defendant and Appellant.

                   Reginald Williams appeals from an August 21, 2014 order revoking
probation and sentencing him to four years state prison. On May 29, 2013, appellant pled
no contest to one count of vandalism (Pen. Code, § 594, subd. (a))1 and admitted a prior
strike conviction (§§ 667, subd. (d); 1170.12.) The trial court sentenced appellant to four
years state prison, suspended execution of sentence, and granted probation subject to the
condition that appellant serve one year in a residential treatment program. (§ 1203.1,
subd. (a).)
                   Appellant was non-compliant and failed to complete the residential
treatment program. On August 21, 2014, the trial court revoked probation, ordered
appellant to serve the four year sentence previously imposed, and denied appellant's
subsequent request for a formal probation violation hearing. Appellant was ordered to
pay a $300 restitution fine (§ 1202.4, subd. (b)) and a $300 parole restitution fine (§
1202.45).



1   All statutory references are to the Penal Code.
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On April 2, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has
been received from appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.


We concur:


              GILBERT, P.J.



              PERREN, J.




                                             2
                              John J. Lonergan, Jr., Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Joseph R. Escobosa, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Respondent.




                                           3